DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. CN202011328277.9 on November 24, 2020. 

Response to Amendments and Arguments
The present Office Action is in response to Applicant’s amendment/request for reconsideration submitted on September 6, 2022, hereinafter “Reply”, after non-final rejection of June 8, 2022, hereinafter “Non-Final Rejection”.  Claims 1, 5-6, 10, 14, and 17 were amended, claims 2-4 and 11-13 were cancelled, and no claims were added.  Claims 1, 5-10, and 14-18 remain pending in the application.
The Reply has been fully considered, with the examiner’s response set forth below.
(1)	Due to the amendments to the claims, the claims objections are withdrawn.
(2)	Due to the amendments to the claims, the claim interpretation under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, is withdrawn.
(3)	Due to the amendments to the claims, the rejections under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, are withdrawn.
(4)	Due to the amendments to the claims, the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn.
(5) 	Applicant’s arguments with respect to claims 1 and 10 and dependent claims thereof on pp. 6-9 of the Reply have been fully considered but are but are not persuasive for the reasons below.
a)  	Regarding the amended claim limitation of “a data access circuit coupled to the output selection circuit and configured to access the NAND memory die according to an output driver strength and/or an on-die termination of the set of access settings” in claims 1 and 10, the limitation is taught by the combination of Na and Ramachandra as explained in more details below in the rejections of the claims.  Specifically for the added feature of “access the NAND memory die according to an output driver strength and/or an on-die termination of the set of access settings”, Ramachandra teaches the feature in FIGs. 7-9 and at least in paragraphs [0045], [0051], [0061], and [0069].  In other words, Ramachandra teaches that the memory controller accesses each of one or more memory die using the adaptively readjusted values of Vref(POD) associated with the drive strength or the termination.
b)	The rejections of dependent claims 5-9 and 14-18 are maintained because the dependent claims are rejected as dependent on and do not cure the deficiency of the independent claims 1 and 10.
(6)	Another iteration of claim analysis has been made due to the amendments to the claims in the Reply. Refer to the corresponding sections of the claim analysis below for details. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 

Claims 1, 5, 7, 10, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Na et al. (US 2022/0083237 A1), hereinafter “Na”, in view of Ramachandra (US 2014/0185374 A1), hereinafter “Ramachandra”.

Regarding claim 1, Na teaches:
A memory controller configured for accessing a plurality of NOT-AND (NAND) memory dies, and the memory controller comprising:  (FIGs. 2, 4; [0030]; “[0041] The memory device 300 may include a control logic 310, the interface circuit 320, a data operation control circuit 330, and a plurality of memory dies [NAND memory dies]. The memory dies may include the first memory die 340_1 and the second through N-th memory dies 340_2 through 340_N”; Note that a memory controller is considered to include a combination of a control logic 310, an interface circuit 320, a data operation control circuit 330.)
a first internal memory configured to store a plurality of sets of access settings corresponding to the plurality of NAND memory dies;  (FIG. 4; [0033]-[0034], “[0056] The registers 324 [first internal memory] may include a first register 325_1 and second through N-th registers 325_2 through 325_N. The first through N-th registers 325_1 through 325_N may correspond to the first through N-th memory dies 340_1 through 340_N [NAND memory dies], respectively. For example, the first register 325_1 may store a corresponding one of the plural pieces [sets] of command information [access settings] related to a command for the first memory die 340_1. The corresponding one of the plural pieces [sets] of command information [access settings] may include a command itself and/or data operation control signals generated based on the command. In an example embodiment, the command may include a data operation command related to a data operation”; Note that the command information [access settings] includes the command CMD and/or a data operation control signal that are used by data operations (e.g., a write operation, a read operation, and an erase operation) for accessing (e.g., write, read, erase, etc.) the memory dies 340_1 through 340_N [NAND memory dies].  The data operation control signal may include at least one selected from various control signals including, for example, a voltage control signal, a row decoder control signal, a column decoder control signal, and a data input/output control signal.)
an output selection circuit coupled to the first internal memory and configured to select a set of access settings of the plurality of sets of access settings corresponding to a NAND memory die according to an output selection signal;  (FIG. 4; [0058], “[0056] The registers 324 [first internal memory] may include a first register 325_1 and second through N-th registers 325_2 through 325_N. The first through N-th registers 325_1 through 325_N may correspond to the first through N-th memory dies 340_1 through 340_N [NAND memory dies], respectively. For example, the first register 325_1 may store a corresponding one of the plural pieces [sets] of command information [access settings] related to a command for the first memory die 340_1 [NAND memory die]”, “[0059] … the way selection circuit 328 may provide the multiplexer circuit 326 [output selection circuit] with the multiplexer control signal CTRL_M [output selection signal] for instructing to select the first register 325_1 such that the multiplexer circuit 326 [output selection circuit] selects the first register 325_1 among the registers 324”; Note that a set of access settings is considered to be one of the plural pieces [sets] of command information [access settings], such as the command information [access settings] that is stored in the first register 325_1 in the registers 324 [first internal memory] that is associated with the first memory die 340_1 [NAND memory die].)
a control circuit coupled to the output selection circuit and configured to generate the output selection signal when accessing the NAND memory die; and  (FIG. 4; “[0059] … when the memory device 300 resumes a data operation on the first memory die 340_1 [NAND memory die], the way selection circuit 328 [control circuit] may provide the multiplexer circuit 326 [output selection circuit] with the multiplexer control signal CTRL_M [output selection signal] for instructing to select the first register 325_1 such that the multiplexer circuit 326 [output selection circuit] selects the first register 325_1 among the registers 324”)
a data access circuit coupled to the output selection circuit and configured to access the NAND memory die according to an output driver strength and/or an on-die termination of the set of access settings.  (FIGs. 2, 4; “[0058] … the multiplexer circuit 326 [output selection circuit] may select one register among the registers 324 based on a multiplexer control signal CTRL_M [output selection signal] provided from the way selection circuit 328. The multiplexer circuit 326 [output selection circuit] may provide the selected command information CI_s to the control logic 310 or the data operation control circuit 330 [data access circuit]”; “[0059] … when the memory device 300 resumes a data operation on the first memory die 340_1 [NAND memory die], the way selection circuit 328 [control circuit] may provide the multiplexer circuit 326 [output selection circuit] with the multiplexer control signal CTRL_M [output selection signal] for instructing to select the first register 325_1 such that the multiplexer circuit 326 [output selection circuit] selects the first register 325_1 among the registers 324”; Note that the set of access settings is considered to be one of the plural pieces [sets] of command information [access settings], such as the command information [access settings] that is stored in the first register 325_1 in the registers 324 [first internal memory] that is associated with the first memory die 340_1 [NAND memory die].)

Na teaches access the NAND memory die according to the set of access settings but does not teach explicitly teach access the NAND memory die according to an output driver strength and/or an on-die termination of the set of access settings.

However, Ramachandra teaches:
access the NAND memory die according to an output driver strength and/or an on-die termination of the set of access settings.  (FIGs. 1-4, 7-9; [0040]-[0041], “[0045] … An I/O channel is established between the memory controller and each of one or more memory die via the device bus 91 and internal bus 111. Each I/O channel has a controller I/O circuit 106 and one of the one or more die's [NAND memory die] I/O circuits 206 as endpoints”, [0049], “[0051] FIG. 4 illustrates a more efficient POD termination [on-die termination] for the I/O channel”, “[0061] … the reference level of the data buffer 430 in the controller receiver 120, Vref(POD), is adaptively readjusted … The readjustment, ΔV, is dependent on a=Rtt/Ron”, [0063], “[0069] … the adaptive Vref(POD) generator is made to output a Vref(POD) selected from a set of predetermined values [access settings] based on the actual value of a=Rtt/Ron′”, “[0071] … OCD drive strength [output driver strength]”; Note that the memory controller accesses each of one or more memory die using the adaptively readjusted values of Vref(POD) associated with the drive strength or the termination.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Na to incorporate the teachings of Ramachandra to provide a storage device of Na having a NAND flash memory device including a plurality of memory dies and a plurality of registers corresponding to the plurality of memory dies, respectively, where the plurality of registers each configured to store command information related to a data operation command, with an operation of re-programmable non-volatile memory systems such as semiconductor flash memory of Ramachandra using I/O channels with an off-chip driver (OCD) having a drive strength and a receiver having a pseudo open-drain (POD) termination.  Doing so with the device of Na would provide a storage device having I/O channels with an off-chip driver (OCD) having a drive strength and a receiver having a pseudo open-drain (POD) termination to provide improvements of input/output performance and power efficiency in a multi-die operating environment.  (Ramachandra, [0002])

Regarding claim 10, the claimed method comprises substantially the same steps or elements as those in claim 1.  Accordingly, the claim is also rejected for the same reasons as set forth for those in claim 1 above.

Further regarding claim 10, the claim is a method claim and recites contingent limitations (e.g., “generating … an output selection signal when accessing a NAND memory die”).  The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim. If the claimed invention requires the first condition to occur, then the broadest reasonable interpretation of the claim requires step A. If the claimed invention requires both the first and second conditions to occur, then the broadest reasonable interpretation of the claim requires both steps A and B.  (See MPEP § 2111.04(II).)

Regarding claim 5, the combination of Na teaches the memory controller of claim 1. 

Na further teaches:
an input selection circuit coupled to the first internal memory and the control circuit, and configured to output a set of updated settings to the first internal memory according to an input selection signal from the control circuit, so as to update the set of access settings corresponding to the NAND memory die.  (FIGs. 2, 4; “[0042] … the control logic 310 may control the interface circuit 320. To control the interface circuit 320, the control logic 310 may provide an interface circuit control signal CTRL_INT to the interface circuit 320.”, [0055], “[0057] The demultiplexer circuit 322 [input selection circuit] may receive and provide command information CI [set of updated settings] to a register selected from among the registers 324 [first internal memory]. In other words, the demultiplexer circuit 322 [input selection circuit] may select one register among the registers 324 and provide the command information CI [set of updated settings] to the selected register. At this time, when the command information CI [set of updated settings] is related to the first memory die 340_1, the demultiplexer circuit 322 [input selection circuit] may provide the command information CI [set of updated settings] to the first register 325_1 corresponding to the first memory die 340_1 [NAND memory die]. … the demultiplexer circuit 322 [input selection circuit] may select one register among the registers 324 [first internal memory] based on a demultiplexer control signal CTRL_D provided from the way selection circuit 328 [control circuit]”; Note that the set of access settings is considered to be one of the plural pieces [sets] of command information [access settings], such as the command information [access settings] that is stored in the first register 325_1 in the registers 324 [first internal memory] that is associated with the first memory die 340_1 [NAND memory die].)

Regarding claim 14, the claimed method comprises substantially the same steps or elements as those in claim 5.  Accordingly, the claim is also rejected for the same reasons as set forth for those in claim 5 above.

Regarding claim 7, the combination of Na teaches the memory controller of claim 1. 

Na further teaches:
wherein the control circuit generates the output selection signal according to a chip enable signal corresponding to the NAND memory die.  (FIG. 7B; “[0079] Referring to FIG. 7B, the way selection circuit 328 b [control circuit] may include a control signal generating circuit 328_2 b. The control signal generating circuit 328_2 b may generate control signals based on a chip selection signal CS [chip enable signal]. For example, the chip selection signal CS [chip enable signal] may refer to a selection signal indicating one [NAND memory die] of a plurality of memory dies, a selection signal indicating one of a plurality of memory chips, and a selection signal indicating one of a plurality of memory ways. For example, the control signal generating circuit 328_2 b may generate the demultiplexer control signal CTRL_D and the multiplexer control signal CTRL_M [output selection signal] based on the chip selection signal CS [chip enable signal]”)

Regarding claim 16, the claimed method comprises substantially the same steps or elements as those in claim 7.  Accordingly, the claim is also rejected for the same reasons as set forth for those in claim 7 above.

Claims 6, 9, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Na et al. (US 2022/0083237 A1), hereinafter “Na”, in view of Ramachandra (US 2014/0185374 A1), hereinafter “Ramachandra”, as applied to claims 1, 14, and 10 above, and further in view of Rajgopal et al. (US 2021/0173771 A1), hereinafter “Rajgopal”.

Regarding claim 6, the combination of Na teaches the memory controller of claim 1.

The combination of Na does not teach a second internal memory configured to store a command channel driver setting of the plurality of NAND memory dies; and a command transmission circuit coupled to the second internal memory and configured to transmit a command to the NAND memory die according to the command channel driver setting.

However, Rajgopal teaches:
a second internal memory configured to store a command channel driver setting of the plurality of NAND memory dies; and  (FIGs. 1-3; “[0023] The active IO expander decodes ONFI commands processed via the host-side interface and the memory-side interface to program or write data to the memory stacks”, “[0026] … multiple memory components (e.g., multiple memory stacks 280A-280D each having sets of multiple memory die (281A-281D) [NAND memory dies]”, [0033], “[0034] In operation 320, the processing device configures a value setting [command channel driver setting] (e.g., a register [second internal memory] setting) associated with one or more parameters of at least one of a host-side ONFI interface and a memory-side ONFI interface of the active I/O expander to enable ONFI-compliant communications between the host system and the target memory die. In an embodiment, the one or more parameters can include a drive strength parameter”, [0062]-[0063])
a command transmission circuit coupled to the second internal memory and configured to transmit a command to the NAND memory die according to the command channel driver setting.  (FIGs. 1-3; [0018], “[0023] The active IO expander decodes ONFI commands processed via the host-side interface and the memory-side interface [command transmission circuit] to program or write data to the memory stacks”, “[0026] … multiple memory components (e.g., multiple memory stacks 280A-280D each having sets of multiple memory die (281A-281D) [NAND memory die]”, “[0028] … the calibration module 230 can tune drive strength (DS) and on-die termination (ODT) settings for the host-side ONFI interface 260 and the memory-side ONFI interface 270 [command transmission circuit] … in response to a command identifying a memory die [NAND memory die] of interest (e.g., a memory die that is subject to the command, also referred to as a “target memory die”), the calibration module 230 selects the ONFI-compliant active I/O expander associated with the corresponding memory stack 280A-280D including the target memory die”, [0033], “[0034] In operation 320, the processing device [central control unit] configures a value setting [command channel driver setting] (e.g., a register [second internal memory] setting) associated with one or more parameters of at least one of a host-side ONFI interface and a memory-side ONFI interface of the active I/O expander to enable ONFI-compliant communications between the host system and the target memory die. In an embodiment, the one or more parameters can include a drive strength parameter”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Na to incorporate the teachings of Rajgopal to provide a storage device of Na having a NAND flash memory device including a plurality of memory dies and a plurality of registers corresponding to the plurality of memory dies, respectively, where the plurality of registers each configured to store command information related to a data operation command, with a memory sub-system of Rajgopal having a processing device that configures a value setting associated with one or more parameters of a host-side ONFI interface and a memory-side ONFI interface of an active I/O expander to enable ONFI-compliant communications between a host system and a target memory die.  Doing so with the device of Na would provide a storage device having an ONFI-compliant active I/O expander to enable an increased number of memory die (e.g., higher capacity) that can be supported by a controller channel, thereby enabling increased media throughput (e.g., greater than 1200 MT/s).  (Rajgopal, [0014])

Regarding claim 15, the claimed method comprises substantially the same steps or elements as those in claim 6.  Accordingly, the claim is also rejected for the same reasons as set forth for those in claim 6 above.

Regarding claim 9, the combination of Na teaches the memory controller of claim 1.

The combination of Na does not teach wherein the control circuit generates the output selection signal according to a volume corresponding to the NAND memory die.

However, Rajgopal teaches:
wherein the control circuit generates the output selection signal according to a volume corresponding to the NAND memory die.  (FIG. 1; [0018], “[0024] In an embodiment, the ONFI-compliant active I/O expander 113 provides a communication pathway between with the memory component 112A-112N (e.g., memory die) and the host system 120. In an embodiment, the ONFI-compliant active I/O expander 113 presents as the host system 120 (or controller 115 of the host system 120) at the memory-side interface. In an embodiment, the ONFI-compliant active I/O expander 113 can have a volume address configuration to process commands from the host system 120 and uses volume select commands to select [output selection signal] the memory component 112A-112N [NAND memory die] that is the subject of the command (e.g., a read or write command)”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Na to incorporate the teachings of Rajgopal to provide a storage device of Na having a NAND flash memory device including a plurality of memory dies and a plurality of registers corresponding to the plurality of memory dies, respectively, where the plurality of registers each configured to store command information related to a data operation command, with a memory sub-system of Rajgopal having an ONFI-compliant active I/O expander that can have a volume address configuration to process commands from a host system and uses volume select commands to select a memory component.  Doing so with the device of Na would provide a storage device having an ONFI-compliant active I/O expander to enable an increased number of memory die (e.g., higher capacity) that can be supported by a controller channel, thereby enabling increased media throughput (e.g., greater than 1200 MT/s).  (Rajgopal, [0014])

Regarding claim 18, the claimed method comprises substantially the same steps or elements as those in claim 9.  Accordingly, the claim is also rejected for the same reasons as set forth for those in claim 9 above.

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Na et al. (US 2022/0083237 A1), hereinafter “Na”, in view of Ramachandra (US 2014/0185374 A1), hereinafter “Ramachandra”, as applied to claims 1 and 10, respectively above, and further in view of Kurita et al. (US 2015/0089179 A1), hereinafter “Kurita”.

Regarding claim 8, the combination of Na teaches the memory controller of claim 1.

The combination of Na does not teach wherein the control circuit generates the output selection signal according to a logical unit number corresponding to the NAND memory die.

However, Kurita teaches:
wherein the control circuit generates the output selection signal according to a logical unit number corresponding to the NAND memory die.  (FIG. 5; “[0055] The NAND memory 300 includes four NAND memory chips (dies) 301 … The NAND memory chip 301 [NAND memory die] may be selected [output selection signal] by an address signal such as LUN [logical unit number]”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Na to incorporate the teachings of Kurita to provide a storage device of Na having a NAND flash memory device including a plurality of memory dies and a plurality of registers corresponding to the plurality of memory dies, respectively, where the plurality of registers each configured to store command information related to a data operation command, with a storage system that includes a plurality of memory nodes of Kurita having NAND memory chips (dies) that may be selected by an address signal such as LUN.  Doing so with the device of Na would provide a storage device having a dispersed process of searching for a data address to provide an improved capability of searching for a data address.  (Kurita, [0160])

Regarding claim 17, the claimed method comprises substantially the same steps or elements as those in claim 8.  Accordingly, the claim is also rejected for the same reasons as set forth for those in claim 8 above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tong B Vo whose telephone number is (571)272-7568.  The examiner can normally be reached on M-F 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571)272-4085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TBV/Examiner, Art Unit 2136                                                                                                                                                                                                        


 /CHARLES RONES/ Supervisory Patent Examiner, Art Unit 2136